 


113 S2336 IS: Let Seniors Work Act of 2014
U.S. Senate
2014-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
113th CONGRESS 2d Session 
S. 2336 
IN THE SENATE OF THE UNITED STATES 
 
May 14, 2014 
Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To eliminate the payroll tax for individuals who have attained retirement age, to amend title II of the Social Security Act to remove the limitation upon the amount of outside income which an individual may earn while receiving benefits under such title, and for other purposes. 
 
 
 1. Short title This Act may be cited as the Let Seniors Work Act of 2014. 
 2. Elimination of payroll tax for individuals who have attained retirement age 
 (a) In general Section 230 of the Social Security Act (42 U.S.C. 430) is amended— 
 (1) in subsection (a), by striking subsection (b) or (c) and inserting subsection (b), (c), or (e), 
 (2) in subsection (b), by striking subsection (c) and inserting subsections (c) and (e), and 
 (3) by adding at the end the following new subsection: 
 
 (e) Notwithstanding any other provision of law, the contribution and benefit base determined under this section for any calendar year after 2014 for any individual who has attained retirement age (as defined in section 216(l)(1)) shall be reduced to zero. . 
 (b) Effective date The amendments made by this section shall apply to remuneration paid in any calendar year after 2014.
 3. Repeal of provisions relating to deductions on account of work 
 (a) In general Subsections (b), (c)(1), (d), (f), (h), (j), and (k) of section 203 of the Social Security Act (42 U.S.C. 403) are repealed. 
 (b) Conforming amendments Section 203 of such Act (as amended by subsection (a)) is further amended— 
 (1) in subsection (c), by redesignating such subsection as subsection (b), and— 
 (A) by striking Noncovered Work Outside the United States or in the heading; 
 (B) by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively; 
 (C) by striking For purposes of paragraphs (2), (3), and (4) and inserting For purposes of paragraphs (1), (2), and (3); and 
 (D) by striking the last sentence; 
 (2) in subsection (e), by redesignating such subsection as subsection (c), and by striking subsections (c) and (d) and inserting subsection (b); 
 (3) in subsection (g), by redesignating such subsection as subsection (d), and by striking subsection (c) each place it appears and inserting subsection (b); and 
 (4) in subsection (l), by redesignating such subsection as subsection (e), and by striking subsection (g) or (h)(1)(A) and inserting subsection (d). 
 4. Additional conforming amendments 
 (a) Provisions relating to benefits terminated upon deportation Section 202(n)(1) of the Social Security Act (42 U.S.C. 402(n)(1)) is amended by striking Section 203 (b), (c), and (d) and inserting Section 203(b). 
 (b) Provisions relating to exemptions from reductions based on early retirement 
 (1) Section 202(q)(5)(B) of such Act (42 U.S.C. 402(q)(5)(B)) is amended by striking section 203(c)(2) and inserting section 203(b)(1). 
 (2) Section 202(q)(7)(A) of such Act (42 U.S.C. 402(q)(7)(A)) is amended by striking deductions under section 203(b), 203(c)(1), 203(d)(1), or 222(b) and inserting deductions on account of work under section 203 or deductions under section 222(b). 
 (c) Provisions relating to exemptions from reductions based on disregard of certain entitlements to child’s insurance benefits 
 (1) Section 202(s)(1) of such Act (42 U.S.C. 402(s)(1)) is amended by striking paragraphs (2), (3), and (4) of section 203(c) and inserting paragraphs (1), (2), and (3) of section 203(b). 
 (2) Section 202(s)(3) of such Act (42 U.S.C. 402(s)(3)) is amended by striking The last sentence of subsection (c) of section 203, subsection (f)(1)(C) of section 203, and subsections and inserting Subsections. 
 (d) Provisions relating to suspension of aliens' benefits Section 202(t)(7) of such Act (42 U.S.C. 402(t)(7)) is amended by striking Subsections (b), (c), and (d) and inserting Subsection (b). 
 (e) Provisions relating to reductions in benefits based on maximum benefits Section 203(a)(3)(B)(iii) of such Act (42 U.S.C. 403(a)(3)(B)(iii)) is amended by striking and subsections (b), (c), and (d) and inserting and subsection (b). 
 (f) Provisions relating to penalties for misrepresentations concerning earnings for periods subject to deductions on account of work Section 208(a)(1)(C) of such Act (42 U.S.C. 408(a)(1)(C)) is amended by striking under section 203(f) of this title for purposes of deductions from benefits and inserting under section 203 for purposes of deductions from benefits on account of work. 
 (g) Provisions taking into account earnings in determining benefit computation years Subclause (I) in the next to last sentence of section 215(b)(2)(A) of such Act (42 U.S.C. 415(b)(2)(A)) is amended by striking no earnings as described in section 203(f)(5) in such year and inserting no wages, and no net earnings from self-employment (in excess of net loss from self-employment), in such year. 
 (h) Provisions relating to rounding of benefits Section 215(g) of such Act (42 U.S.C. 415(g)) is amended by striking and any deduction under section 203(b). 
 (i) Provisions relating to earnings taken into account in determining substantial gainful activity of blind individuals The second sentence of section 223(d)(4)(A) of such Act (42 U.S.C. 423(d)(4)(A)) is amended by striking if section 102 of the Senior Citizens Right to Work Act of 1996 had not been enacted and inserting the following: if the amendments to section 203 made by section 102 of the Senior Citizens Right to Work Act of 1996 and by the Social Security Earnings Test Repeal Act of 2014 had not been enacted. 
 (j) Provisions defining income for purposes of SSI Section 1612(a) of such Act (42 U.S.C. 1382a(a)) is amended— 
 (1) by striking as determined under section 203(f)(5)(C) in paragraph (1)(A) and inserting as defined in the last two sentences of this subsection; and 
 (2) by adding at the end (after and below paragraph (2)(H)) the following: 
 
For purposes of paragraph (1)(A), the term wages means wages as defined in section 209, but computed without regard to the limitations as to amounts of remuneration specified in paragraphs (1), (6)(B), (6)(C), (7)(B), and (8) of section 209(a). In making the computation under the preceding sentence, (A) services which do not constitute employment as defined in section 210, performed within the United States by an individual as an employee or performed outside the United States in the active military or naval services of the United States, shall be deemed to be employment as so defined if the remuneration for such services is not includible in computing the individual's net earnings or net loss from self-employment for purposes of title II, and (B) the term wages shall be deemed not to include (i) the amount of any payment made to, or on behalf of, an employee or any of his or her dependents (including any amount paid by an employer for insurance or annuities, or into a fund, to provide for any such payment) on account of retirement, or (ii) any payment or series of payments by an employer to an employee or any of his or her dependents upon or after the termination of the employee’s employment relationship because of retirement after attaining an age specified in a plan referred to in section 209(a)(11)(B) or in a pension plan of the employer.. 
 (k) Repeal of deductions on account of work under the Railroad Retirement Program 
 (1) In general Section 2 of the Railroad Retirement Act of 1974 (45 U.S.C. 231a) is amended— 
 (A) by striking subsection (f); and 
 (B) by striking subsection (g)(2) and by redesignating subsection (g)(1) as subsection (g). 
 (2) Conforming amendments 
 (A) Section 3(f)(1) of such Act (45 U.S.C. 231b(f)(1)) is amended in the first sentence by striking before any reductions under the provisions of section 2(f) of this Act,. 
 (B) Section 4(g)(2) of such Act (45 U.S.C. 231c(g)(2)) is amended— 
 (i) in clause (i), by striking shall, before any deductions under section 2(g) of this Act, and inserting shall; and 
 (ii) in clause (ii), by striking any deductions under section 2(g) of this Act and before. 
5.Effective dateThe amendments and repeals made by sections 3 and 4 of this Act shall apply with respect to taxable years ending on or after the date of the enactment of this Act.
 
